United States Court of Appeals
      for the Federal Circuit
                 ______________________

                ROBERT BOSCH, LLC,
               a Delaware corporation,
                  Plaintiff-Appellant,

                            v.

         SNAP-ON INCORPORATED,
         a Delaware corporation, AND
    DREW TECHNOLOGIES, INCORPORATED,
           a Michigan corporation,
              Defendants-Appellees.
             ______________________

                       2014-1040
                 ______________________

   Appeal from the United States District Court for the
Eastern District of Michigan in No. 12-CV-11503, Judge
Robert H. Cleland.
                 ______________________

               Decided: October 14, 2014
                ______________________

    JONATHAN S. FRANKLIN, Fulbright & Jaworski LLP, of
Washington, DC, argued for plaintiff-appellant. With him
on the brief were SHELIA KADURA, of Austin, Texas, ERIK
G. SWENSON, of Minneapolis, Minnesota, and GEORGE W.
JORDAN, III, of Houston, Texas.

     GARY M. ROPSKI, Brinks Gilson & Lione, of Chicago,
Illinois, argued for defendants-appellees. With him on the
2                ROBERT BOSCH, LLC   v. SNAP-ON INCORPORATED



brief were KORI ANNE BAGROWSKI and JAMES G. DEROUIN.
Of counsel on the brief were JAMES K. CLELAND, JON H.
BEAUPRÉ and JOHN A. LINGL, of Ann Arbor, Michigan.
                 ______________________

Before PROST, Chief Judge, TARANTO and HUGHES, Circuit
                        Judges.
PROST, Chief Judge.
    Plaintiff-Appellant Robert Bosch, LLC (“Bosch”) ap-
peals the decision from the United States District Court
for the Eastern District of Michigan holding that all
claims in U.S. Patent No. 6,782,313 (“’313 patent”) are
invalid as indefinite. See Robert Bosch LLC v. Snap-On,
Inc., No. 12-11503, 2013 WL 4042664 (E.D. Mich. Aug. 9,
2013). We agree with the district court that the terms
“program recognition device” and “program loading de-
vice” invoke 35 U.S.C. § 112, ¶ 6 (2010) and that the
specification does not disclose corresponding structure for
these terms. Therefore, we affirm the district court’s
holding that all claims in the ’313 patent are invalid.
                       I. BACKGROUND
    Bosch owns the rights to the ’313 patent, which claims
a diagnostic tester that determines whether the comput-
erized control unit in a motor vehicle needs to be repro-
grammed. ’313 patent col. 1 ll. 8-9, col. 1. l. 61-col. 2. l. 1.
The claimed external diagnostic tester is made up of a
“program recognition device” and a “program loading
device,” which are the only two claim terms at issue in
this appeal. Both terms are recited in claim 1, the sole
independent claim of the ’313 patent, which is reproduced
below:
    1. An external diagnostic tester for motor vehicles,
        the motor vehicles having programmable con-
        trol units with self-diagnostic means, wherein
        the control units can be connected to the ex-
ROBERT BOSCH, LLC   v. SNAP-ON INCORPORATED                  3



        ternal diagnostic tester via a diagnostic/test
        plug in the motor vehicle, the external diag-
        nostic tester comprising,
    a program recognition and program loading de-
       vice, wherein a program version contained in a
       connected control unit is queried and recog-
       nized by means of the program recognition de-
       vice, and, if the program available in the
       motor vehicle and recognized via the diagnos-
       tic/test plug is not stored there in a latest and
       most current version, a respective most cur-
       rent version is loaded by the program loading
       device into a program storage device of the
       pertinent control unit of the motor vehicle,
       wherein the external diagnostic tester auto-
       matically establishes communication with a
       central dat[a] base in order to check the pro-
       gram version and, if necessary, to obtain the
       current program version that applies for the
       control unit connected to the diagnostic tester
       and to store it there.
Id. at col. 4 ll. 18-38 (emphases added).
     The specification contains no figures, but it states
that the “program recognition device” connects to the
motor vehicle via a diagnostic plug. ’313 patent abstract,
col. 2 ll. 22-24. The “program recognition device” then
queries and recognizes the program version contained in
the control unit of the motor vehicle. Id. at col. 2 ll. 20-23.
    According to the specification, the “program loading
device” also connects to the control unit through the
diagnostic plug. ’313 patent col. 1 ll. 27-31. If necessary,
the “program loading device” loads an updated version of
a program into the control unit. Id. at col. 2 ll. 25-29.
     Bosch initially sued Defendant-Appellee Snap-On Inc.
for infringement of the ’313 patent in the Central District
4               ROBERT BOSCH, LLC   v. SNAP-ON INCORPORATED



of California. Bosch later added infringement allegations
against Defendant-Appellee Drew Technologies, Inc., and
the case was transferred to the Eastern District of Michi-
gan. After initial claim construction briefing, the Appel-
lees (hereinafter, “Snap-On”) asserted that the two claim
terms “program loading device” and “program recognition
device” are means-plus-function terms under § 112, ¶ 6
and are indefinite. Regarding the first claim term, “pro-
gram recognition device,” the district court adopted a
presumption that the term invokes § 112, ¶ 6 based on the
presence of the phrase “by means of” in claim 1. The
district court then found that the presumption it had
applied was not overcome and that the term was indefi-
nite. Bosch, 2013 WL 4042664, at *5-7. Regarding the
second claim term, “program loading device,” the district
court adopted the presumption that it did not invoke
§ 112, ¶ 6 based on the lack of the word “means,” but the
district court still concluded that “program loading device”
was an indefinite means-plus-function term. Id. at *8-9.
The parties then stipulated to a final judgment of invalid-
ity, and this appeal followed.
                   II. APPLICABLE LAW
    Section 112, ¶ 6 (now § 112(f)) allows a patentee to
express a claim limitation as “a means or step for per-
forming a specified function without the recital of struc-
ture, material, or acts in support thereof,” and the section
provides that claim limitations expressed in this manner
“shall be construed to cover the corresponding structure,
material, or acts described in the specification and equiva-
lents thereof.”
    The framework under which we determine if a claim
limitation invokes § 112, ¶ 6 is a two-step process. First,
we must determine if the claim limitation is drafted in the
means-plus-function format. The use of the term “means”
triggers a rebuttable presumption that § 112, ¶ 6 governs
the construction of the claim term. EnOcean GmbH v.
ROBERT BOSCH, LLC   v. SNAP-ON INCORPORATED                 5



Face Int’l Corp., 742 F.3d 955, 958 (Fed. Cir. 2014) (cita-
tions omitted). Alternatively, where the claim language
does not recite the term “means,” we presume that the
limitation does not invoke § 112, ¶ 6. Id. When a claim
term lacks the word “means,” the presumption can be
overcome if the challenger demonstrates that “the claim
term fails to ‘recite sufficiently definite structure’ or else
recites ‘function without reciting sufficient structure for
performing that function.’” Id. (citation omitted).
    If we conclude that a claim term invokes § 112, ¶ 6,
we proceed to the second step and attempt to construe the
disputed claim term by identifying the “corresponding
structure, material, or acts described in the specification”
to which the claim term will be limited. Welker Bearing
Co. v. PHD, Inc., 550 F.3d 1090, 1097 (Fed. Cir. 2008). If
we are unable to identify any “corresponding structure,
material, or acts described in the specification,” the claim
term is indefinite. Noah Sys., Inc. v. Intuit Inc., 675 F.3d
1302, 1312 (Fed. Cir. 2012) (“[A] means-plus-function
clause is indefinite if a person of ordinary skill in the art
would be unable to recognize the structure in the specifi-
cation and associate it with the corresponding function in
the claim.”) (citations omitted).
    Determining whether certain claim language invokes
§ 112, ¶ 6 “is an exercise in claim construction and is
therefore a question of law, subject to de novo review.”
Inventio AG v. ThyssenKrupp Elevator Ams. Corp., 649
F.3d 1350, 1356 (Fed. Cir. 2011). Indefiniteness is a
question of law that is also reviewed de novo. Atmel Corp.
v. Info. Storage Devices, Inc., 198 F.3d 1374, 1378 (Fed.
Cir. 1999).
                      III. DISCUSSION
    This appeal concerns Bosch’s challenges to the district
court’s holding that two claim terms are means-plus-
function terms and are indefinite for failing to disclose
corresponding structure.    For the reasons discussed
6               ROBERT BOSCH, LLC   v. SNAP-ON INCORPORATED



herein, we conclude that the district court erred in apply-
ing the presumption that “program recognition device” is
a means-plus-function term. However, this error was
harmless because we conclude that even without a pre-
sumption, the term “program recognition device” nonethe-
less invokes § 112, ¶ 6. We further agree with the district
court that “program loading device” also invokes § 112,
¶ 6. And because the specification fails to identify corre-
sponding structures that are required where § 112, ¶ 6
applies, we conclude that the terms “program recognition
device” and “program loading device” are indefinite.
A. No Presumption that “Program Recognition Device” Is
            a Means-Plus-Function Term
    Claim 1 of the ’313 patent includes two references to a
“program recognition device”: “the external diagnostic
tester comprising, a [1] program recognition and program
loading device, wherein a program version contained in a
connected control unit is queried and recognized by means
of the [2] program recognition device . . . .” ’313 patent
col. 4 ll. 22-27 (emphasis added). The district court
adopted a presumption that “program recognition device”
is a means-plus-function term based on the phrase “by
means of” in claim 1. Bosch, 2013 WL 4042664, at *5.
The district court then held that the presumption it had
applied was not overcome, reasoning that “the claim
language is silent as to the structure for ‘program recogni-
tion device.’” Id. Therefore, the district court concluded
that this term invoked § 112, ¶ 6. Id. at *6.
    On appeal, Snap-On does not defend the district
court’s invocation of the “means” presumption, Appellee’s
Br. 17 n.3, and Bosch challenges it. Bosch argues that the
presumption is not triggered by any and every use of the
word “means” in a patent claim. See York Prods., Inc. v.
Cent. Tractor Farm & Family Ctr., 99 F.3d 1568, 1574
(Fed. Cir. 1996) (“[M]ere incantation of the word ‘means’
in a clause reciting predominantly structure cannot evoke
ROBERT BOSCH, LLC   v. SNAP-ON INCORPORATED                 7



section 112, ¶ 6.”). Here, Bosch notes that when first
reciting a program recognition device, the claim does not
use the term “means” at all, much less the classic phrase
“means for.” And Bosch claims that the subsequent use of
the term “by means of” later in the claim does not trigger
the presumption in favor of § 112, ¶ 6.
    On this initial issue we agree with Bosch. We are un-
aware of any precedent stating that the presumption is
triggered by a claim’s use of the expression “by means of.”
In the past we have applied the presumption when a
claim uses the word “means” as a noun in the claim: a
“means” for doing something. We have not done so for the
phrase “by means of.”
    Therefore, we conclude that the district court erred in
adopting a presumption that “program recognition device”
is a means-plus-function term based on the phrase “by
means of” in claim 1. However, for the reasons discussed
in the Part III.B, infra, that error was harmless, as even
without the benefit of the presumption, “program recogni-
tion device” still invokes § 112, ¶ 6.
B. The Presumption Against Invoking § 112, ¶ 6 Is Over-
                come for Both Terms
    Although both “program recognition device” and “pro-
gram loading device” are presumed not to invoke § 112,
¶ 6, we must next turn to the issue of whether this
“strong” presumption against means-plus-function claim-
ing is overcome. See Lighting World, Inc. v. Birchwood
Lighting, Inc., 382 F.3d 1354, 1358 (Fed. Cir. 2004). In
undertaking this analysis, we ask if the claim language,
read in light of the specification, recites sufficiently defi-
nite structure to avoid § 112, ¶ 6. Inventio, 649 F.3d at
1357. The question is whether the claim language names
particular structures or, instead, refers only to a general
category of whatever may perform specified functions.
See Laitram Corp. v. Rexnord, Inc., 939 F.2d 1533, 1536
(Fed. Cir. 1991) (“[t]he recited structure tells only what
8               ROBERT BOSCH, LLC   v. SNAP-ON INCORPORATED



the means-for-joining does, not what it is structurally”).
In the latter case, § 112, ¶ 6 then commands a construc-
tion of the limitation as referring to specification-
identified corresponding structures and their equivalents.
    Snap-On argues that the claim terms “program recog-
nition device” and “program loading device” each lack
sufficiently definite structure. Indeed, this court has
found the word “device” to be a non-structural, “nonce”
word. See Mass. Inst. of Tech. v. Abacus Software, 462
F.3d 1344, 1354 (Fed. Cir. 2006); Personalized Media
Commc’ns, LLC v. Int’l Trade Comm’n, 161 F.3d 696, 705
(Fed. Cir. 1998). And the other words do nothing more
than identify functions for the “device” to perform.
     Bosch does not dispute the generic meaning of “de-
vice,” but it argues that the terms “program recognition
device” and “program loading device” both name physical
electronic structures with physical connections to other
components discussed in the ’313 patent. According to
Bosch, the specification explains how the “program recog-
nition device” connects through the diagnostic plug to the
control unit of the motor vehicle and receives and process-
es signals from the control unit when it determines the
program version. ’313 patent col 2 ll. 20-22 (“the program
version contained in the connected control unit is queried
and recognized using the program recognition device”);
col. 3 ll. 19-23 (“the external diagnostic tester automati-
cally checks, using the program recognition device simul-
taneously and preferably automatically, which program
version and which data record is available in the control
unit connected at that moment”) (emphases added). And
Bosch claims that the specification explains how the
“program recognition device” connects to the diagnostic
plug in the motor vehicle to interface with the control
unit. ’313 patent abstract (“the program available in the
motor vehicle [is] recognized via the diagnostic/test plug”).
ROBERT BOSCH, LLC   v. SNAP-ON INCORPORATED                   9



    However, as Snap-On notes, the ’313 patent’s specifi-
cation does not contain a single reference to the structure
of the “program recognition device” itself; all of the prof-
fered citations from the specification merely explain its
function. For example, the statement that the external
diagnostic tester is “equipped” with the “program recogni-
tion device” that “querie[s] and recognize[s]” program
versions in the control unit is nothing more than a func-
tional description. ’313 patent col. 2 ll. 18-22. This pas-
sage is devoid of structure. Likewise, the passage that
explains how the external diagnostic tester uses the
“program recognition device” to automatically check
which program version is currently on the control unit
only describes the connection of the external diagnostic
tester to the control unit in the vehicle. See id. at col. 3 ll.
19-23. The specification is, therefore, also silent about
any interaction between the “program recognition device”
and other components of the system, including the exter-
nal diagnostic tester. Contrary to what Bosch contends,
the specification does not teach how the “program recogni-
tion device” receives and processes signals, as the words
“signal” and “process” are not even in the specification.
     Similarly, Bosch argues that the specification explains
that the “program loading device” loads, if necessary, an
updated version of a program into the program storage
device component of the control unit. Id. at col. 3 ll. 25-
29. And Bosch notes that the specification states the
“program loading device” interfaces with the control unit
of a motor vehicle via the diagnostic plug in the motor
vehicle. See id. at col. 1 ll. 29-31 (prior art discussing how
“control unit programs can be loaded into the unpro-
grammed control unit via the interface of the diagnos-
tic/test plug”). In addition, Bosch notes that this occurs
via “the serial communication protocol,” id. at col. 3 ll. 32-
35, which Bosch uses as support for its argument that
signals are passed and processed. Thus, Bosch claims
that the ’313 patent teaches how the “program loading
10              ROBERT BOSCH, LLC   v. SNAP-ON INCORPORATED



device” connects to, interacts with, and sends signals to
physical components of a motor vehicle through physical
connections.
    Much like the descriptions of the “program recogni-
tion device,” the passages in the specification on which
Bosch relies to discuss the “program loading device”
provide no structural guidance. Indeed, as Snap-On
notes, the ’313 patent is silent on what such a “program
loading device” consists of; the loading could be achieved
by using any type of device that comprises hardware,
software, or both. And the specification is again silent
about how the “program loading device” receives and
processes signals; the lone mention of a serial communica-
tion protocol is actually in reference to the “diagnostic/test
plug.” See ’313 patent col. 3 ll. 32-35 (“The control units
used today are equipped with a flash storage device that
can be programmed via the serial communication protocol
via the diagnostic/test plug.”). Because the ’313 patent’s
disclosures of “program recognition device” and “program
loading device” are solely functional, one of ordinary skill
in the art could not find in the specification a definition of
the terms as referring to a particular structure.
    In trying to avoid invoking § 112, ¶ 6, Bosch also
heavily relies on Inventio, a case where we held that the
term “modernizing device” fell outside § 112, ¶ 6 based on
the extensive structural description in the intrinsic rec-
ord. Inventio, 649 F.3d at 1357-59. In Inventio, however,
the specification and drawings of the patent-in-suit not
only described in detail how the “modernizing device” was
“connected to an elevator control and a computing unit”
but also showed the internal components of the “modern-
izing device,” including a processor, a signal generator, a
converter, memory, and signal receiver elements. Id. at
1354, 1358. Dependent claims further referred to “input,
output, and signal receiver aspects” of the “modernizing
device.” Id. at 1358. Here, unlike in Inventio, the claims
involve ordinary functional terms, and there is no lan-
ROBERT BOSCH, LLC   v. SNAP-ON INCORPORATED             11



guage in the ’313 patent’s dependent claims or specifica-
tion that defines the terms to refer to structures.
    Finally, Bosch argues that the district court improper-
ly disregarded the declaration of its expert witness, Dr.
Wagner, who is also a named inventor. At a minimum,
Bosch alleges that this declaration created a disputed
issue of material fact. Dr. Wagner asserted that the two
claim terms were generally understood to have structural
meanings in the art at the time of the invention. He
stated that a “program recognition device” is “an electron-
ic detection unit configured to identify or acknowledge the
existence, status or validity of a program,” and by defini-
tion, “it connotes structure.” J.A. 3087 ¶¶ 21, 27. Dr.
Wagner also posited that a “program loading device” is
“an electronic device configured to copy or move a com-
puter program into a memory area from which the pro-
gram is executed,” and he stated that this meaning
connotes a physical electronic structure. J.A. 3085 ¶ 12.
However, Dr. Wagner’s statements are both conclusory
and unhelpful to Bosch. Labeling the devices as “electron-
ic” and repeating their function does not identify struc-
ture.
     Dr. Wagner also stated that one of ordinary skill in
the art would be able to employ the functions of the
“program recognition device” and the “program loading
device” by using one of many possible devices. See J.A.
3087 ¶ 24 (“I have had hands-on experience with the
following types of program recognition devices: transla-
tors, converters, receivers, bus monitors, calibration
applications and development environments.”); J.A. 3085
¶ 15 (“I have had hands-on experience with an installer,
which is one type of program loading device.”). However,
merely listing examples of possible structures is insuffi-
cient to avoid invocation of § 112, ¶ 6. Indeed, means-
plus-function language that defines a category in func-
tional terms will typically cover examples of structures
12              ROBERT BOSCH, LLC   v. SNAP-ON INCORPORATED



that fall within it. This is not a basis for distinguishing
structural language from § 112, ¶ 6 language.
    Although Bosch was entitled to a presumption against
means-plus-function claiming, for the foregoing reasons
we agree with the district court and Snap-On that this
presumption was overcome. The claim terms, construed
in light of the specification, fail to provide sufficiently
definite structure to one of skill in the art. The claim
terms “program recognition device” and “program loading
device” invoke § 112, ¶ 6.
         C. The Two Claim Terms Are Indefinite
    Since we have concluded that both claim terms invoke
§ 112, ¶ 6, we now must attempt to construe the terms by
identifying the “corresponding structure . . . described in
the specification” to which the claim term will be limited.
Welker Bearing Co., 550 F.3d at 1097. “If there is no
structure in the specification corresponding to the means-
plus-function limitation in the claims, the claim will be
found invalid as indefinite.” Biomedino, LLC v. Waters
Techs. Corp., 490 F.3d 946, 950 (Fed. Cir. 2007). On this
point, however, little needs to be said. Bosch did not
argue to this court that, even if the claim language at
issue is within § 112, ¶ 6, the language is definite because
the specification sufficiently discloses corresponding
structure. See Appellant’s Br. 51-52. And we also see no
such disclosure.
    Indeed, as already discussed in Part III.B, in the lim-
ited number of instances that the specification even
mentions these claim terms, it offers no further guidance
about their structures. Therefore, we conclude that
“program recognition device” and “program loading de-
vice” are indefinite. Since these terms are found in the
only independent claim of the ’313 patent, we conclude
that all claims in the ’313 patent are invalid.
ROBERT BOSCH, LLC   v. SNAP-ON INCORPORATED               13



                      IV. CONCLUSION
    Since we agree with the district court that both “pro-
gram recognition device” and “program loading device”
are means-plus-function terms and that the specification
does not disclose the requisite corresponding structures,
we affirm the district court’s holding that all claims in the
’313 patent are invalid as indefinite.
                        AFFIRMED